             Case 1:18-mc-00875 Document 6 Filed 02/14/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                              *
IN RE:                                        *               CASE NO. 18-mc-875
Martin F. McMahon                             *               (DISCIPLINARY)
Respondent                                    *


   RESPONDENT MCMAHON’S AFFIDAVIT PURSUANT TO LOCAL RULE 705.4
       I, Martin F. McMahon (Respondent), state under the penalty of perjury that I am over the

age of 18 and that the following is true and correct:

   1. I recently received an Order from this Court which requires me to file an affidavit to certify

       compliance with Local Rule 705.4. This Affidavit is in response to that Order.

   2. I only have one case currently pending in the United States District Court for the District

       of Maryland, which is Leah Camper, et al. v. National Security Agency, et al. (1:18-cv-

       01794-PWG).

   3. From October 26, 2018, the effective date of my suspension in Virginia, the only practicing

       of any type of law that I did for the Camper case was a response to the Court’s request to

       schedule a phone conference in that case. That was on December 21, 2018, and it took less

       than an hour. Of course, at that time, I was unsure of what my status was in this jurisdiction.

       Other than that single occurrence, however, I have not practiced law in this jurisdiction

       since October 26th. Moreover, between December 21st and today’s date, I have not

       practiced law in this jurisdiction.

   4. Not long after I received this Court’s January 2, 2019, Order to Show Cause, I informed

       my clients and opposing counsel (an Assistant U.S. Attorney for the District of Maryland)

       in that case about my suspension from this jurisdiction. As part of a joint status report that
     Case 1:18-mc-00875 Document 6 Filed 02/14/19 Page 2 of 2



the Assistant U.S. Attorney filed with the Court as a result of the government shutdown

that was occurring at that time, the Court also was apprised of my bar discipline.

                                                     Sincerely,

                                                     /s Martin McMahon
                                                     Martin F. McMahon
                                                     Bar No. 02592
                                                     1717 K Street, NW, Ste. 900
                                                     Washington, DC 20006
